Exhibit 10.61

PROMISSORY NOTE

$8,000,000.00

   New York, New York    December 21, 2006

FOR VALUE RECEIVED WESTMARKET ASSOCIATES 2006 MB LLC, LITTLE RIVER ASSOCIATES
2006 MB LLC, CLINTON ASSOCIATES 2006 MB LLC, NEWMARKET ASSOCIATES 2006 MB LLC,
APOPKA ASSOCIATES 2006 MB LLC, and WESTGATE ASSOCIATES 2006 MB LLC, each a
Delaware limited liability company, as maker, and each having its principal
place of business at 9001 Congressional Court, Potomac, MD 20854 (collectively,
“Borrower”), hereby unconditionally, jointly and severally, promise to pay to
the order AIG MORTGAGE CAPITAL, LLC, a Delaware limited liability company,
having its principal place of business at 1999 Avenue of the Stars, 38th Floor,
Los Angeles, California 90067 (“Lender”), or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of Eight
Million and No/100 Dollars ($8,000,000.00), in lawful money of the United States
of America with interest thereon to be computed from the date of this Note at
the Applicable Interest Rate, and to be paid in accordance with the terms of
this Note and that certain Mezzanine Loan Agreement, dated the date hereof,
between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, the “Loan Agreement”). All
capitalized terms not defined herein shall have the respective meanings set
forth in the Loan Agreement.

ARTICLE 1: PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article 2 of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2: DEFAULT AND ACCELERATION

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

ARTICLE 3: LOAN DOCUMENTS

This Note is secured by the Pledge and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Pledge and
the other Loan Documents are hereby made part of this Note to the same extent
and with the same force as if they were fully set forth herein. In the event of
a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.



--------------------------------------------------------------------------------

ARTICLE 4: SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender and
(c) if through any contingency or event Lender receives or is deemed to receive
interest in excess of the Maximum Legal Rate, any such excess shall be deemed to
have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender.

ARTICLE 5: NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6: WAIVERS

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind. No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents. If Borrower is a partnership, the agreements herein contained
shall remain in force and be applicable, notwithstanding any changes in the
individuals or entities comprising the partnership, and the term “Borrower,” as
used herein, shall include any alternate or successor partnership, but any
predecessor partnership and their partners shall not thereby be released from
any liability. If Borrower is a corporation, the agreements contained herein
shall remain in full force and be applicable notwithstanding any changes in the
shareholders comprising, or the officers and directors relating to, the
corporation, and the term “Borrower” as used herein, shall include any
alternative or successor corporation, but any predecessor corporation shall not
be relieved of liability hereunder. If any Borrower is a limited liability
company, the agreements herein contained shall remain in force and be
applicable, notwithstanding any changes in the members comprising the limited
liability company, and the term “Borrower” as used herein, shall include any
alternate or successor limited liability company, but any predecessor limited
liability company and their members shall not thereby be released from any
liability. Nothing in the foregoing three sentences shall be construed as a

 

2



--------------------------------------------------------------------------------

consent to, or a waiver of, any prohibition or restriction on transfers of
interests in such partnership, corporation or limited liability company, as
applicable, which may be set forth in the Loan Agreement or any other Loan
Document.

ARTICLE 7: TRANSFER

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as expressly provided in the Loan Agreement, Lender may deliver
all the collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter; but Lender shall
retain all rights hereby given to it with respect to any liabilities and the
collateral not so transferred.

ARTICLE 8: EXCULPATION

The provisions of Section 10.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9: GOVERNING LAW

This Note shall be governed in accordance with the terms and provisions of
Section 11.5 of the Loan Agreement.

ARTICLE 10 : JOINT AND SEVERAL

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person hereunder shall be joint and several.

ARTICLE 11: NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Section 6.1 of the Loan Agreement.

[NO FURTHER TEXT ON THIS PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

WESTMARKET ASSOCIATES 2006 MB LLC, a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President LITTLE RIVER ASSOCIATES 2006 MB
LLC, a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President CLINTON ASSOCIATES 2006 MB LLC,
a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President

[SIGNATURES CONTINUED ON THE NEXT PAGE]



--------------------------------------------------------------------------------

This Page Forms A Part Of That Certain Amended, Restated and Consolidated
Promissory Note dated as of December 21, 2006

 

NEWMARKET ASSOCIATES 2006 MB LLC, a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President APOPKA ASSOCIATES 2006 MB LLC,
a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President WESTGATE ASSOCIATES 2006 MB
LLC, a Delaware limited liability company By:  

/s/ Ronald D. Strawn

Name:   Ronald D. Strawn Title:   Vice President